DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1a in the reply filed on 3/12/2021 is acknowledged.
Applicant traversed the restriction on the grounds that species 2a and 2b are not mutually exclusive from species 1a and 1b.  The Examiner agrees with this assertion and clarifies that Species 1a and 1b are species of each other, while species 2a and 2b are species of each other.  Therefore, the Examiner intended for Applicant to elect one species from each of group I and group 2.  In a telephone call with Yakov Sidorin on 4/22/2021, the Examiner explained this more clearly, and Applicant subsequently elected Species 2b, corresponding to claims 12-14.  These claims are listed as withdrawn, but will be rejoined and examined herein.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/528,015, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to provide support for the claim limitation “the first composition of matter including rose bengal.”  The prior-filed disclosure recites many different single-component photosensitizers (PS) but fails to recite rose bengal.  
Therefore, the effective filing date of the instant claims is the filing date of the provisional application 62/632,297 – 2/19/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method for photodynamic inactivation of target bacteria, including the step of intermixing a first and second compositions of matter to form a mixture, wherein the first composition of matter has a first efficiency in mediating said method on its own in absence of the second composition of matter, and wherein the second composition of matter has no efficiency in mediating said method on its own in absence of the first composition of matter [emphasis added].  The terms “said method” renders the claim indefinite because it refers, presumably, back to the recited “A method”, the method including intermixing the first and second compositions, and therefore it is unclear how the first or second compositions can have efficiencies on their own in mediating the method because the method explicitly requires mixing the composition.  For the purposes of this examination, it is assumed that “said method” means photodynamic inactivation of target bacteria.  The Examiner refers applicant to the claims of the parent application, which recite the efficiency in mediating said inactivation of target bacteria.  Such language would overcome this rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3, 7-10, 13, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,780,294 in view of Hasan et al (US 2010/0016208). Claim 1 of the patent discloses all the elements of claim 1 of the application except that claim 1 of the application recites that the single-component photosensitizer includes rose bengal, and the second composition of matter is an iodide salt of an alkaline metal.  The patent claim recites dimethyl-methylene blue, Nile blue derivative material, and titania, and a variety of different salts.  Hasan teaches that a photosensitizer can be a photoactive dye such as Nile blue derivatives or rose bengal (page 2, para. 0017).  Since these photosensitizers are known alternatives of each other, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claim 1 of the patent to use rose bengal in place of Nile blue derivative.  Additionally, an iodide salt of an alkaline metal is a functional equivalent of the salts disclosed in the patent claim.
The dependent claims 3, 7-10, 13, 14 of the application correspond to claims 2-8 of the patent.
Allowable Subject Matter
Claims 1, 3, 5-10, 12-14 are allowable over the prior art of record.  It is noted that these claims are rejected above over 112(a), 112(b), and/or double patenting.  These rejection must be resolved prior to allowance.
The following is a statement of reasons for the indication of allowable subject matter: the subject matter of the independent claim could not be found and was not suggested by the prior art of record.  With regard to claim 1, the subject matter not found is a method for photodynamic inactivation of target bacteria comprising intermixing a first composition of matter comprising rose bengal, with a second composition of matter including an iodide salt of an alkaline metal, wherein the second composition of matter has not efficiency in mediating the inactivation of bacteria on its own, treating the bacteria by establishing contact between the mixture and the bacteria, and irradiating the bacteria with light having a wavelength to reduce the amount of bacteria, in combination with the features of the invention, substantially as claimed.  Rose bengal is a composition known in the prior art to provide photodynamic inactivation of bacteria treated with the composition.  The prior art fail to teach or fairly suggest the step of intermixing rose bengal with an iodide salt of an alkaline metal to treat bacteria and reduce the amount of bacteria by irradiating the treated bacteria with light.
The closest prior art of record is Crounse et al (US 4,320,140) which discloses an insecticide including rose bengal mixed with an alkali metal salt of fluorescein wherein the mixture has a synergistic effect on the effectiveness of the insecticide under light.  However, Crounse fails to teach or fairly suggest the use of an iodide salt of an alkaline metal, nor the treatment of bacteria.
The use of rose bengal in combination with potassium iodide is disclosed by Wen et al (Potassium Iodide Potentiates Antimicrobial Photodynamic Inactivation Mediated by Rose Bengal in In Vitro and in Vivo Studies, Antimicrobial Agents and Chemotherapy, Vol. 61, Issue 7; July 2017).  However this document is excepted under 35 U.S.C. 102(b)(1)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783